Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘2’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, 17-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 13, (and claims 14 and 17 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “nylon fishing line having a size of No. 6 or higher.” It is not clear as to what “size of No. 6 or higher” serves to define. It is not clear as from what gauge or standard “size of No. 6 or higher” is taken.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “an upper plate of the tunnel.” Is “an upper plate of the tunnel” the same as or different from the upper plate introduced within line 4 of claim 1?
The language of claim 19 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a wall of the tunnel is made of a 3D mesh.” It is not clear as to what 3D mesh serves to define. Perhaps, line 2 of claim 19 should be amended to read --3D mesh fabric--?
The language of claim 22 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “in a DIY manner” as recited within claim 3 of claim 22. If DIY is a trademark it is not clear as to what the term serves to define.
Claim 22 contains what appears to be a trademark name DIY. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of attachment and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 15, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson 2,298,218 in view of reference JP 62-14813 to Isogai.
Madson discloses, Figs. 1-3 for example, a floatable mattress filled with fluidizable spheres or cushioning material 12, wherein the floatable mattress is configured to have a structure in which a plurality of columns 17, 18, which are configured to be pressed, are arranged in a container, which is formed by stitching 14, 16 a lower plate, (lower portion of 11 and/or 13), and an upper plate, (upper portion of 11 and/or 13), of the mattress, along a wall of a tunnel, (outer portion of mattress 10 
Madson does not specifically appear to set forth spheres as the filling material. However, Isogai teaches application and utilization of hollow spheres of synthetic resin possessing a diameter of 10 mm to 20 mm with a disclosed embodiment of 15 mm.
Therefore, to have substituted or included hollow spheres of synthetic resin within the mattress 10 of Madson, thus utilizing a varying form of fluidizable filler as may be desired, would have been obvious to one having ordinary skill in the art as taught by Isogai. Forming the resulting Madson spheres with a diameter of 6 to 8 mm or 10 to 12 mm, thus resulting in an optimum size of sphere for the particular mattress intended, would have been obvious to one having ordinary skill in the art in view of the Isogai teaching of spheres possessing a diameter of 10 mm to 20 mm with a disclosed embodiment of 15 mm.
Each of the columns 17, 18, which are configured to be pressed, is made of a webbing string.
The webbing strings are connected to wide webbing tapes 19/20 at regular intervals such that the webbing tapes are arranged in parallel to each other, and the webbing tapes are stitched to the lower plate and the upper plate of the mattress.
As for claim 21, utilizing a well-known thread such as a nylon stitching thread of 210d/6 at minimum as a sewing thread for stitching fabric of the mattress to thus provide a strong seam, would have been obvious to one having ordinary skill in the art in view of such an available thread type.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson 2,298,218 in view of reference JP 62-14813 to Isogai as applied to claims 1, 2, 5, 15, 16 and 21 above, and further in view of either of O’Sullivan 5,572,757 and Voelker 3,840,920.
O’Sullivan teaches application and utilization of hollow spheres of synthetic resin or wood possessing a diameter of 6 mm to 15 mm. Voelker teaches application and utilization of hollow spheres of synthetic resin or wood possessing a diameter of 1.6 mm to 25 mm with a nominal diameter of 9.5 mm, (col. 4, line 66 to col. 5, line 6). Voelker further teaches the beads possessing a load bearing capacity of 3 pounds per square inch. Meanwhile, the examiner takes official notice that at least, lightweight hardwood, (corkwood, basswood, alder, aspen and poplar), has a density of approximately .16 to .32 g/cm3 while polypropylene has a density of approximately .55 to .65 g/cm3. Thus, if hollowed a polypropylene bead would possess a density of around .2 to .3 g/cm3 depending on the size/volume of the hollow.
	Therefore, to have substituted or included hollow spheres of synthetic resin or wood within the mattress 10 of Madson, thus utilizing a varying form of fluidizable filler as may be desired, would have been obvious to one having ordinary skill in the art as taught by either of O’Sullivan and Voelker. Forming the resulting Madson spheres with a diameter of 6 to 8 mm or 10 to 12 mm, thus resulting in an optimum size of sphere for the particular mattress intended, would have been obvious to one having ordinary skill in the art as taught by either of O’Sullivan and Voelker. Forming the resulting Madson spheres with a density of .2 to .3 g/cm3 or less, thus providing a lightweight sphere for 
	As for claims 4, 7 and 9, to have formed the resulting Madson spheres with a capability of strength by which the sphere is not deformed by a lowest force of either of 6 N or 12 N, thus providing a sturdy assembly of mattress, would have been obvious to one having ordinary skill in the art as taught by Voelker.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson 2,298,218 in view of reference JP 62-14813 to Isogai as applied to claims 1, 2, 5, 15, 16 and 21 above, and further in view of Bedford 4,825,488.
	Bedford teaches application and utilization of a plurality of fans 19 located to the lower plate of the mattress 11/15 in a DIY manner. Therefore, to have provided the modified Madson mattress with any number of a plurality of fans located to the lower plate of the mattress, thus providing a ventilation medium, would have been obvious to one having ordinary skill in the art as taught by Bedford.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






                                                                          /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              

































MS
February 18, 2021